Exhibit 10.1.3

THIRD AMENDMENT TO THE

THIRD AMENDED AND RESTATED

LIMITED LIABILITY COMPANY OPERATING AGREEMENT

OF

NATIONAL CINEMEDIA, LLC

This Third Amendment to the Third Amended and Restated Limited Liability Company
Operating Agreement (this “Amendment”) of National CineMedia, LLC, a Delaware
limited liability company (the “Company”), is made and entered into as of
September 3, 2013, by and among each of the parties hereto and amends the Third
Amended and Restated Limited Liability Company Operating Agreement of National
CineMedia, LLC, dated as of February 13, 2007 (the “Third Amended Agreement”),
as amended by the First Amendment to the Third Amended Agreement, dated as of
March 16, 2009 (the “First Amendment”), the Second Amendment to the Third
Amended Agreement, dated as of August 6, 2010 (the “Second Amendment,” and
together with the Third Amended Agreement, as so amended by the First Amendment
and the Second Amendment, the “LLC Agreement”).

RECITALS

WHEREAS, American Multi-Cinema, Inc., a Missouri Corporation (“AMC”), Cinemark
Media, Inc., a Delaware corporation (“Cinemark Media”), Regal CineMedia
Holdings, LLC, a Delaware limited liability company (“Regal”), Regal Cinemas,
Inc., a Tennsessee Corporation (“RCI”), National CineMedia, Inc., a Delaware
corporation (“NCM Inc.”), and AMC ShowPlace Theatres, Inc., a Delaware
corporation (“AMC Showplace”), are parties to the LLC Agreement;

WHEREAS, AMC, Cinemark Media, Regal, RCI, NCM Inc. and AMC Showplace desire to
amend the LLC Agreement pursuant to the terms and conditions hereof; and

NOW, THEREFORE, the parties hereto agree as follows:

 

1. Amendment to Section 9.1 (Redemption Right of a Member). Sections 9.1 (a) and
(b) (Redemption Right of a Member) are hereby amended in their entirety as
follows:

(a) Each Member (other than NCM Inc.) shall be entitled to cause the Company to
redeem its Common Units (the “Redemption Right”) from time to time. A Member
desiring to exercise its Redemption Right (the “Redeeming Member”) shall
exercise such right by giving written notice (the “Redemption Notice”) to the
Company (with a copy to NCM Inc.). The Redemption Notice shall specify the
number of Common Units (the “Redeemed Units”) that the Redeeming Member elects
to have the Company redeem, whether it intends to sell the shares of NCM Inc.
common stock received in a Share Settlement in an underwritten public offering
substantially simultaneously with the redemption of its Common Units, the number
of shares to be sold at the initial closing of the offering (an “Underwritten
Resale”), and the date upon which the exercise of the



--------------------------------------------------------------------------------

Redemption Right shall occur, which date shall not be less than three (3)
Business Days nor more than ten (10) Business Days after delivery of the
Redemption Notice (any such date, a “Redemption Date”). Notwithstanding the
foregoing sentence, if the Redeeming Member specified an Underwritten Resale,
and an underwriter is granted and exercises an over-allotment option, the
Redeeming Member shall deliver an amendment to its Redemption Notice (the
“Redemption Notice Amendment”) specifying the number of additional Common Units
that it elects to redeem to satisfy the over-allotment option exercise and a
Redemption Date which shall not be less than one (1) Business Day after the
delivery of the Redemption Notice Amendment. Each Member delivering a Redemption
Notice or Redemption Notice Amendment shall, simultaneously with the delivery of
such Redemption Notice or Redemption Notice Amendment, deliver the certificates
representing the Redeemed Units to the Company. Unless the Redeeming Member has
timely delivered a Retraction Notice or a Termination Notice as provided in
Section 9.1(b), on the Redemption Date (to be effective immediately prior to the
close of business on the Redemption Date) (i) the Redeeming Member shall
transfer and surrender the Redeemed Units to the Company, free and clear of all
liens and encumbrances, and (ii) the Company shall (x) cancel the Redeemed
Units, (y) transfer to the Redeeming Member the consideration to which the
Redeeming Member is entitled under Section 9.1(b), and (z) issue to the
Redeeming Member pursuant to Section 3.4(h) a certificate for a number of Common
Units equal to the difference (if any) between the number of Common Units
evidenced by the certificate surrendered by the Redeeming Member pursuant to
clause (i) of this Section 9.1(a) and the Redeemed Units.

(b) The Redemption Right shall be subject to the following:

(i) In exercising its Redemption Right, a Redeeming Member, at NCM Inc.’s option
as provided in Section 3.5(b) and subject to Section 9.1(d), shall be entitled
to receive the Share Settlement or the Cash Settlement. Within three (3)
Business Days of delivery of the Redemption Notice, NCM Inc. shall give written
notice (the “Contribution Notice”) to the Company (with a copy to the Redeeming
Member) of its intended settlement method; provided that if NCM Inc. does not
timely deliver a Contribution Notice, NCM Inc. shall be deemed to have elected
the Share Settlement method. If NCM Inc. elects the Cash Settlement method, the
Redeeming Member may retract its Redemption Notice by giving written notice (the
“Retraction Notice”) to the Company (with a copy to NCM Inc.) within two (2)
Business Days of delivery of the Contribution Notice.

(ii) If the Redeeming Member has advised the Company that it intends to have an
Underwritten Resale and the Redeeming Member reasonably determines that market
conditions with respect to NCM Inc. common stock make it inadvisable to proceed
with the Underwritten Resale or if the managing underwriter for the Underwritten
Resale advises the Redeeming Member that it does not intend to close the sale of
shares of NCM Inc. in the Underwritten Resale, the Redeeming Member may



--------------------------------------------------------------------------------

terminate the Redemption Notice (the “Termination Notice”) at any time prior to
the Redemption Date by giving notice to the Company (with a copy to NCM Inc.)
prior to the Redemption Date.

(iii) The timely delivery of a Retraction Notice or a Termination Notice shall
terminate all of the Redeeming Member’s, the Company’s and NCM Inc.’s rights and
obligations under this Section 9.1 arising from the Redemption Notice; provided,
however, that the Company shall immediately deliver to the Redeeming Member any
and all certificates representing the Redeemed Units that the Redeeming Member
previously delivered to the Company in connection with the Redemption Notice
and/or Redemption Notice Amendment.

 

2. No Other Changes. Except as expressly modified hereby, all terms, conditions
and provisions of the LLC Agreement shall continue in full force and effect.
This Amendment shall be deemed to be and construed as part of the LLC Agreement,
and the LLC Agreement shall be deemed to be and be construed as part of this
Amendment; provided, however, that in the event of any inconsistency or conflict
between the LLC Agreement and this Amendment, the terms, conditions and
provisions of this Amendment shall govern and control.

 

3. Counterparts. This Amendment may be executed in one or more counterparts and
by different parties on separate counterparts, each of which will be deemed an
original, but all of which will constitute one and the same instrument. The
parties agree that this Amendment shall be legally binding upon the electronic
transmission, including by facsimile or email, by each party of a signed
signature page hereof to the other party.

[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has executed this Amendment or
caused this Amendment to be executed on its behalf as of the date first written
above.

 

AMERICAN MULTI-CINEMA, INC. By:   /s/ Craig R. Ramsey   Name:   Craig R. Ramsey
  Title:   EVP & CFO

 

CINEMARK MEDIA, INC. By:   /s/ Robert Copple   Name:   Robert Copple   Title:  
CFO

 

REGAL CINEMEDIA HOLDINGS, LLC By:   /s/ Amy E. Miles   Name:   Amy E. Miles  
Title:   President

 

REGAL CINEMAS, INC. By:   /s/ Amy E. Miles   Name:   Amy E. Miles   Title:  
Chief Executive Officer

 

NATIONAL CINEMEDIA, INC. By:   /s/ Ralph E. Hardy   Name:   Ralph E. Hardy  
Title:   Executive Vice President, General Counsel and Secretary



--------------------------------------------------------------------------------

AMC SHOWPLACE THEATRES, INC. By:   /s/ Craig R. Ramsey   Name:   Craig R. Ramsey
  Title:   EVP & CFO